COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00172-CV


Carmelo Martinez                          §   From County Court at Law No. 2

v.                                        §   of Tarrant County (10-85383-2)

                                          §   February 7, 2013
Wachovia previously World Savings
and Loan Association                      §   Per Curiam



                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of prosecution.

      It is further ordered that appellant Carmelo Martinez shall pay all costs of

this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00172-CV


CARMELO MARTINEZ                                                     APPELLANT

                                        V.

WACHOVIA PREVIOUSLY WORLD                                              APPELLEE
SAVINGS AND LOAN
ASSOCIATION


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant filed a brief in this court on June 22, 2012. We notified Appellant

on the same day that his brief contained a number of formal defects and did not

conform to the rules of appellate procedure or our local rules. See Tex. R. App.

P. 9.4(h), 9.5(a), 38.1; 2nd Tex. App. (Fort Worth) Loc. R. 1. We instructed

Appellant to file an amended brief that complied with the rules of appellate
      1
      See Tex. R. App. P. 47.4.


                                         2
procedure and local rules within ten days and that failure to do so could result in

striking the brief he filed, waiver of noncomplying points, or dismissal of the

appeal. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.

      On July 2, 2012, Appellant filed a motion to extend time and on July 10,

2012, Appellant filed an amended motion to extend time, which was granted. On

August 13, 2012, Appellant filed a second motion to extend time, which was also

granted. Appellant filed a third motion to extend time on September 12, 2012.

This court granted that extension as well. On November 19, 2012, this court

granted Appellant’s fourth motion to extend time to file his amended brief. In the

order, we stated that no further extensions would be granted. On December 18,

Appellant filed a fifth motion to extend time to file his brief, which was denied.

      On December 19, 2012, we notified Appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a).     We stated that we could dismiss the appeal for want of

prosecution unless Appellant or any party desiring to continue this appeal filed

with the court a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. Other than Appellant’s January 10, 2013 motion to extend time,

we have not received any response. Because we informed Appellant that no

further extensions would be granted in our November 19, 2012 order, and

because Appellant’s brief has not been filed, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.


                                          3
                                          PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: February 7, 2013




                                  4